296 F.2d 926
Howard WALKER, Appellantv.UNITED STATES of America.
No. 13624.
United States Court of Appeals Third Circuit.
Submitted Nov. 17, 1961.Decided Jan. 3, 1962.

Appeal from the United States District Court for District of New Jersey; McLaughlin, Judge.
Howard Walker, pro se.
David M. Satz, Jr., U.S. Atty., Robert R. Blasi, Asst. U.S. Atty., Newark, N.J., for appellee.
Before BIGGS, Chief Judge, and KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
The moving papers in this case indicate that the petitioner-appellant actually seeks to have the judgment of conviction and the judgment of sentence against him vacate and set aside and that he has appealed from the refusal of the court below to grant the relief he seeks.  Though the matter is far from clear in view of the state of the pleadings, the petitioner acting pro se, we are of the view that the petitioner in effect is seeking relief under Section 2255, Title 28, U.S.C.  An examination of the record and of the law convinces us that the trial court committed no error.  Consequently the order denying the motion to vacate the judgment of conviction and the judgment of sentence will be affirmed.